Citation Nr: 1425404	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  08-14 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1963 to August 1969.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2012, the Board remanded this claim so the Veteran's hearing acuity could be reassessed during a VA compensation examination.  The examination was provided in June 2012, and since the claim continued to be denied, it is again before the Board for further appellate consideration.


FINDING OF FACT

For the entire period under consideration, the Veteran has had level I hearing loss in each ear, so bilaterally.


CONCLUSION OF LAW

The criteria are not met for a compensable rating for the bilateral hearing loss.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 
38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.85, DC 6100 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA provides that VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence he is expected to provide versus that which VA will obtain for him.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Veteran was provided this required notice and information in a May 2007 letter, prior to the initial adjudication of his claim in the December 2007 decision at issue in this appeal, so in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the processing and adjudication of his claim, much less shown that any such error, even if for the sake of argument it occurred, is unduly prejudicial, meaning outcome determinative of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records and providing an examination or medical opinion when necessary to make a decision on the claim.  To this end, the Veteran's VA treatment records have been obtained and associated with his claims file for consideration.  He also, as mentioned, was provided VA compensation examinations - including following and as a result of the Board's March 2012 remand - and, collectively, the reports of these evaluations contain a description of the history of his hearing loss disability, document and consider the relevant medical facts and principles, and provide opinions regarding its severity in relation to the applicable rating criteria.  VA's duty to assist with respect to obtaining relevant records and an examination therefore has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board also finds that the March 2012 remand directives were completed, certainly in substantial part.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes (DCs).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  All reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

Where entitlement to compensation already has been established and increase in disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, a "staged" rating is appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Veteran's hearing loss is rated as noncompensable (i.e., 0-disabling percent) under DC 6100.  Pursuant to this DC, evaluations of defective hearing range from 0 to 100 percent.  This is based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the Rating Schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity through numeric level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, DC 6100.  The ratings for disability compensation for hearing loss are determined by the mechanical application of the criteria in Table VI and Table VII.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

VA regulations require that the Maryland CNC speech discrimination test be used when determining the auditory acuity level, unless a specific finding is made by the examiner that use of a speech discrimination test is inappropriate for the examinee.  38 C.F.R. § 4.85(a) and (c).  

The Veteran has stated that his hearing loss makes it very difficult to hear conversation when there is background noise or when he is in a group setting.  He also has difficulty understanding accents.  See June 2012 VA examination.

The Veteran's hearing acuity was tested during an August 2007 VA examination, however, the specific pure tone thresholds were not listed.  These results are necessary to determine the auditory acuity level for each ear, thus that examination report is inadequate for rating purposes.

His hearing acuity resultantly was tested again in December 2007, and his pure tone thresholds, in decibels (dB), were as follows:




HERTZ


Dec. 2007
500
1000
2000
3000
4000
RIGHT
20
20
25
40
60
LEFT
25
20
25
45
60

Pure tone threshold average was 36 dB for the right ear and 38 dB for the left ear. Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 100 percent in the left ear.  Under Table VI, the Veteran's hearing acuity level in each ear was I.


During the even more recent June 2012 VA examination he had on remand, the Veteran's pure tone thresholds were as follows:




HERTZ


June 2012
500
1000
2000
3000
4000
RIGHT
25
25
30
50
65
LEFT
25
25
30
65
70

Pure tone threshold average was 42 dB for the right ear and 48 dB for the left ear. Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 92 percent in the left ear.  So, under Table VI, the Veteran's hearing acuity level in each ear again was designation I.

The record also contains two audiograms performed at the VA Medical Center (VAMC) in Mountain Home, Tennessee, in August 2007 and April 2010.  These audiograms are not accompanied by Maryland CNC speech discrimination test results; rather, "NU No. 6 in Quiet" test results were shown.  These results cannot be used for rating the Veteran's disability.  Savage v. Shinseki, 24 Vet App. 259 (2011) (VA may not reject a private audiological evaluation for failure to apply the Maryland CNC Test without first making a diligent effort to determine whether it was applied).

Based on the evidence that does allow for rating of the disability, a compensable rating is not warranted.  For the entire period under consideration, the Veteran has shown level I hearing loss in each ear.  Under Table VII, this correlates to a 0 percent rating.  38 C.F.R. § 4.85.

The Board has considered the Veteran's functional loss, that hearing in a group setting is difficult, and that he has trouble understanding accents.  He is competent to attest to his own experiences, and the Board finds his complaints to be credible.  However, to reiterate, the ratings for hearing loss are determined by the mechanical application of the criteria in Table VI and Table VII.  Lendenmann, supra.  Moreover, when viewed with the medical evidence of record, his account of his symptomatology describes a level of impairment consistent with the assigned rating.  The Board therefore does not find any basis for referral for consideration of an extra-schedular rating in this case.  38 C.F.R. § 3.321(b)(1).  There is no indication his disability results in any impairment falling so far outside the Rating Schedule as to render it inadequate.  This includes insofar as his and the examiner's description of the effects of this disability on the Veteran's occupational functioning and in his daily activities.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The application of the rating criteria adequately and reasonably describes his disability level and symptomatology.  Also, 38 C.F.R. § 4.86(a) and (b) already make provision for an exceptional pattern of hearing loss, which the Veteran is not shown to have.  Thus, there is no basis for referral of this case for consideration of an extra-schedular disability evaluation.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008).

Lastly, the evidence also does not suggest the Veteran is unemployable due to his hearing loss disability.  Although the June 2012 VA examiner noted that the Veteran's hearing loss affects his ability to work, the Veteran conceded it did not have an effect on his employment at that time, and that his hearing aids helped alleviate the functional problems he reported experiencing.  In a previous January 2008 statement, he had asserted that he worried he was not chosen for jobs because of his hearing aids, but there is no support for that fear in any of the evidence of record.  Indeed, by all accounts he was employed as a bailiff in 2012.  Accordingly, the Board does not find that a derivative claim of entitlement to a total disability rating due to individual unemployability (TDIU) has been raised, either expressly or by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).



ORDER

The claim of entitlement to a compensable rating for the bilateral hearing loss is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


